DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
RF Probe Species:
Figures 1-11
Figure 12
Figures 13-17
Figure 18
Figure 19
Figure 20
Figures 21-22
Figures 23-26
Figures 27-29
Figures 30-34
Figures 35-36
Figure 37
Figures 38-42
Figure 43-47
Figure 48
Figure 49

The species are independent or distinct because they are directed towards different structures and designs. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Wilfred Patrick on December 17th, 2021 a provisional election was made without traverse to prosecute the invention of Species n, Figures 43-47, claims 1-28.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 21 is objected to because of the following informalities:  lines 1-3 recite “the at least one projection includes two projections, wherein each projection extends through a respective passage of the plurality of passages of the first plate”. It is suggested for clarity that the claim is amended to recite -- wherein each projection of the two projections -- or something similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11, 14 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second plate being fixed to the at least one projection; a third plate disposed on the first plate, the third plate being fixed to the at least one projection” in lines 9-12. As currently recited it is at most unclear to the Examiner if the at least one projection is referring to the same projection or different projections. Currently, the claim could be interpreted to mean that the second and third plate are fixed to the same at least on projection. It is suggested that the language is amended to clarify that the at least one projection is referring to two separate projections. For example the claim could be amended to recite -- the second plate being fixed to one of the two projections; a third plate disposed on the first plate, the third plate being fixed to the other of the two projections -- or something similar. 
Accordingly, claims 2-11 are rejected due to their dependency on claim 1. 
Claim 14 recites the limitation "the first projection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-28 recite the limitation "plate".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if plate refers to the first plate or a different plate.
 Accordingly, claim 27 is rejected due to its dependency on claim 26 and claim 28 is rejected due to its dependency on claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bigley et al., (hereinafter ‘Bigley’, U.S. PGPub. No. 2010/0204690) in view of Woloszko et al., (hereinafter ‘Woloszko’, U.S. PGPub. No. 2014/0257277).
Regarding claim 1, Bigley discloses (Figs. 6-10) an electrosurgical device (probe 600) for use in arthroscopic procedures comprising: an elongate outer body (shaft 601); an elongate inner body (support member 604) having a cannulated portion extending from a proximal end to a distal end (Fig. 8) and two projections (securing electrodes 606), each extending distally from the distal end of the cannulated portion (Figs. 6 and 9), the elongate inner body (604) disposed partially within the elongate outer body (601) (as best illustrated in Fig. 6); a first plate (active screen electrode 602) having a plurality of passages (slots 616, opening 618 in Fig. 7B) therethrough, the first plate being positioned such that each of the two projections (606) extends through a respective passage (616) of the plurality of passages of the first plate (602; [0066], “legs 608 may extend through slots 616 of screen electrode 602 and channels 609 of support member 604, and tabs 610 may be inserted into slots 611 of support member 604 such that tabs 610 interfere or engage with a portion of support member 604”); and an insulator (insulating cap 612) disposed around the elongate inner body (604), the insulator (612) abutting the elongate outer body (601) at a first end (see Fig. 6) and abutting the first plate (602) at a second end opposite the first end (Fig. 6), 
Although Bigley discloses a first plate and projections as claimed, Bigley is silent regarding a second plate disposed on the first plate, the second plate being fixed to the at least one projection; a third plate disposed on the first plate, the third plate being fixed to the at least one projection.
However, in the same field of endeavor, Woloszko teaches a similar electrosurgical device (Figs. 1 and 3B) comprising a first plate (active electrode 202 in Fig. 3B) including a projection (conductor 324, amount 328 of portion 326 of conductor 324) that extends through a passage of the first plate (202; see Fig. 3B). Woloszko further teaches a ‘plate’ (weld 330) disposed on the first plate (202) is fixed to the projection (328, 326) such that the ‘plate’ (weld 330) “functions to electrically couple and mechanically secure active electrode 202 onto spacer 200” ([0047]). It is well known in the art (as can be seen in Woloszko) to provide additional plates, such that the additional plates are fixed to said projections (as claimed), in order to electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Bigley to further include a second plate disposed on the first plate, the second plate being fixed to the at least one projection; a third plate disposed on the first plate, the third plate being fixed to the at least one projection as taught by 
Regarding claim 2, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1. Bigley (Figs. 6-10) further discloses wherein the plurality of passages of the first plate (active screen electrode 602) are apertures (slots 616, opening 618 in Fig. 7B) and include a first aperture (616), a second aperture (616) and a third aperture (618) between the first and second apertures (see slots 616 and opening 618).
Regarding claim 3, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 2. Bigley (Figs. 6-10) further discloses wherein the plurality of passages (slots 616, opening 618 in Fig. 7B) of the first plate (602) further includes at least a fourth aperture (see opening 618 in two parts), wherein at least a portion of the third aperture (618) extends beyond an inner diameter of the elongated inner body and at least a portion of the fourth aperture (618) is within the inner diameter of the elongated inner body (as broadly claimed, opening 618 constitutes two apertures wherein a portion extends beyond an inner diameter and a portion is within the inner diameter of the elongated inner body, see Figs. 6-10). 
Regarding claim 4, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1. In view of the prior modification of Bigley in view of Woloszko, Bigley in view of Woloszko would necessarily provide wherein the first plate is a first material and the second and third plates are a second material.
Bigley in view of Woloszko are silent regarding the second and third plates are a second material with a melting temperature and corrosion resistance lower than that of the first material.
However Bigley further discloses wherein the “[s]ecuring electrode 606 may be formed with a conductive material such as tungsten, and the shape and profile of securing electrode 606 may be manufactured via etching, laser cutting, or injection molding” ([0063]) and “screen electrode 602 will comprise a conductive material, such as tungsten, titanium, molybdenum, stainless steel, aluminum, gold, copper or the like” ([0064]). Woloszko also teaches “[t]he inventors of the present specification have 
Therefore, it is well known in the art (as can be seen in both Bigley and Woloszko) to mix and match a variety of different conductive materials in order to enhance the attachment of the electrodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the materials of the second and third plates as taught by Bigley in view of Woloszko such that the second and third plates are a second material with a melting temperature and corrosion resistance lower than that of the first material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 4. Bigley further discloses wherein the first material is tungsten ([0064], “screen electrode 602 will comprise a conductive material, such as tungsten”). 
Bigley in view of Woloszko are silent regarding wherein the second material is stainless steel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second material as taught by Bigley in view of Woloszko such that the second material is stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See rejection of claim 4 above for obviousness rationale. 
Regarding claim 6, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1. Although Bigley discloses wherein the first plate is steel ([0064], “stainless steel”), Bigley in view of Woloszko are silent regarding wherein the second plate and the third plate are steel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the materials of the second plate and the third plate as taught by Bigley in view of Woloszko such that the second and third plates are steel, since it has been held to be within the general In re Leshin, 125 USPQ 416.
Regarding claim 7, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1. In view of the prior combination of Bigley in view of Woloszko, Woloszko (Figs. 1 and 3B) teaches wherein each of the two projections (conductor 324, amount 328 of portion 326 of conductor 324) are welded, brazed or soldered to one of the second plate and the third plate (as broadly claimed, weld 330 necessarily meets the limitations of the claim; see [0047], “Weld 330 is formed with smooth transition portions 331 and 332 between weld 330 and active electrode 202 in order to make weld 330 less likely to promote plasma formation at the transition portions 331 and 332… Weld 330 functions to electrically couple and mechanically secure active electrode 202 onto spacer 200”) and the first plate (202) is held in place by its position in between the second plate (i.e. weld 330) and the insulator (spacer 200; [0037]).
Regarding claim 8, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1, however are silent regarding wherein the second plate includes a weld slot and one of the two projections is received in the weld slot.
The claimed phase “wherein the second plate includes a weld slot and one of the two projections is received in the weld slot” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Bigley in view of Woloszko are silent as to the process used to form the claimed connection, it appears that modified product of Bigley in view of Woloszko would be the same or similar as that claimed. It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 9, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1. In view of the prior modification of Bigley in view of Woloszko, Bigley in 
Regarding claim 10, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 1. In view of the prior modification of Bigley in view of Woloszko, Bigley in view of Woloszko necessarily provide a configuration wherein each of the second plate and the third plate have a first distally facing surface area and the first plate has a second distally facing surface area. See rejection of claim 1 above for obviousness rationale.
Further, although it is apparent in Woloszko that the first distally facing surface area is less than that of the second distally facing surface area (see Fig. 3B wherein weld 330 has a surface area less than active electrode 202), Bigley in view of Woloszko are silent regarding the first distally facing surface area being less than 25% of the second distally facing surface area. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first distally facing surface area as taught by Bigley in view of Woloszko such that the first distally facing surface area being less than 25% of the second distally facing surface area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, 
Regarding claim 12, Bigley discloses (Figs. 6-10) an electrosurgical device (probe 600) for use in arthroscopic procedures comprising: an elongate outer body (shaft 601); an elongate inner body (support member 604) having a cannulated portion extending from a proximal end to a distal end (Fig. 8) and including a lateral cut out extending proximally from the distal end (as broadly claimed, see port 620 comprising a lateral cut out extending proximally from the distal end), the elongate inner body also having at least one projection (securing electrodes 606) extending distally from the distal end of the cannulated portion (see Figs. 6 and 8 for securing electrodes 606 extending distally from the distal end of the cannulated portion), the elongate inner body (604) disposed partially within the elongate outer body (601) (as best illustrated in Fig. 6); a first plate (active screen electrode 602) having a first passage and a second passage (slots 616, opening 618 in Fig. 7B) therethrough, the first plate (602) being positioned such that the at least one projection (606) extends through the first passage (616) of the first plate (602; [0066], “legs 608 may extend through slots 616 of screen electrode 602 and channels 609 of support member 604, and tabs 610 may be inserted into slots 611 of support member 604 such that tabs 610 interfere or engage with a portion of support member 604”); and an insulator (insulating cap 612) disposed around the elongate inner body (604), the insulator (612) abutting the elongate outer body (601) at a first end (see Fig. 6) and abutting the first plate (602) at a second end opposite the first end (Fig. 6), wherein the insulator (612) is positioned so that the second passage (opening 618) is in fluid communication with the cannulated portion of the elongate inner body (604) through a volume between an inner wall of the insulator (612) and an outer wall of the elongate inner body (601) (as best illustrated in Fig. 6, [0064]-[0065]; also see Fig. 2 for fluid source 221), and wherein when electricity is supplied to the elongate inner body (via wire 613; as broadly claimed, wire 613 is a part of support member 604, see slots 611) and a conductor (wire 613) is present at a distal end of the electrosurgical device ([0066], “Wires 613 extend from electrical connectors (i.e., electrical connectors 328 in FIG. 4), through shaft 601 and passages 624 in support member 604, terminating in proximity to slots 611 and tabs 610 of securing electrodes 606. Wires 613 are electrically connected to securing electrodes 606 (e.g., by a laser welding process) thereby electrically coupling securing electrodes 606 and screen electrode 602 to a high 
Although Bigley discloses a first plate and projection as claimed, Bigley is silent regarding a second plate disposed on the first plate, the second plate being fixed to the at least one projection.
However, in the same field of endeavor, Woloszko teaches a similar electrosurgical device (Figs. 1 and 3B) comprising a first plate (active electrode 202 in Fig. 3B) including at least one projection (conductor 324, amount 328 of portion 326 of conductor 324) that extends through a passage of the first plate (202; see Fig. 3B). Woloszko further teaches a ‘plate’ (weld 330) disposed on the first plate (202) is fixed to the projection (328, 326) such that the ‘plate’ (weld 330) “functions to electrically couple and mechanically secure active electrode 202 onto spacer 200” ([0047]). It is well known in the art (as can be seen in Woloszko) to provide a second plate, such that the second plate is fixed to said at least one projection (as claimed), in order to electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Bigley to further include a second plate disposed on the first plate, the second plate being fixed to the at least one projection as taught by Woloszko in order to electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. 
Regarding claim 13, 
Regarding claim 14, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 12. As broadly claimed, Bigley (Figs. 6-10) further discloses wherein the cannulated portion of the elongate inner body (604) includes a second lateral cut out opposite the first lateral cut out (as broadly claimed, see port 620 comprising opposite first and second lateral cut outs) and a second projection opposite the first projection (see projections 606, opposite one another, for example in Fig. 10), the first projection and the second projection each being spaced apart from both the first lateral cut out and the second lateral cut out (as best illustrated in Fig. 8).
Regarding claim 15, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 12. Bigley further discloses wherein the first plate is tungsten ([0064], “screen electrode 602 will comprise a conductive material, such as tungsten”). 
Bigley in view of Woloszko are silent regarding wherein the second plate is stainless steel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second plate material as taught by Bigley in view of Woloszko such that the second plate is stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See rejection of claim 4 above for obviousness rationale. 
Regarding claim 16, Bigley (Figs. 1-6) discloses an electrosurgical device (probe 600) for use in arthroscopic procedures comprising: an elongate outer body (shaft 601); an elongate inner body (support member 604) having a cannulated portion extending from a proximal end to a distal end (Fig. 8) and a projection (securing electrodes 606) extending distally from the distal end of the cannulated portion (Figs. 6 and 9), the elongate inner body (604) disposed partially within the elongate outer body (601) (as best illustrated in Fig. 6); a first plate (active screen electrode 602) having a first passage and a second passage (slots 616) therethrough, the first plate (602) being positioned such that the projection (606) extends through the first passage (616) of the first plate (602; [0066], “legs 608 may extend through slots 616 of screen electrode 602 and channels 609 of support member 604, and tabs 610 may be inserted into slots 611 of support member 604 such that tabs 610 interfere or engage with a portion of support member 
Although Bigley discloses a first plate and projection as claimed, Bigley is silent regarding a second plate disposed on the first plate, the second plate being fixed to the projection.
However, in the same field of endeavor, Woloszko teaches a similar electrosurgical device (Figs. 1 and 3B) comprising a first plate (active electrode 202 in Fig. 3B) positioned such that a projection (conductor 324, amount 328 of portion 326 of conductor 324) extends through a passage of the first plate (202; see Fig. 3B). Woloszko further teaches a ‘plate’ (weld 330) disposed on the first plate (202) is fixed to the projection (328, 326) such that the ‘plate’ (weld 330) “functions to electrically couple and mechanically secure active electrode 202 onto spacer 200” ([0047]). It is well known in the art (as can be seen in Woloszko) to provide a second plate, such that the second plate is fixed to said projection (as claimed), in order to electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Bigley to further include 
Further, Bigley in view of Woloszko are silent regarding wherein the second plate is steel. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the material of the second plate as taught by Bigley in view of Woloszko such that the second plate is steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See rejection of claim 4 above for obviousness rationale.
Regarding claim 17, Bigley in view of Woloszko teach all of the limitations of the electrosurgical device according to claim 12. Bigley further discloses wherein the material of the first plate is tungsten ([0063], “screen electrode 602 will comprise a conductive material, such as tungsten”).
Claims 18, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bigley in view of Sims et al., (hereinafter ‘Sims’, U.S. PGPub. No. 2017/0071616).
Regarding claim 18, Bigley (Figs. 6-10) discloses an electrosurgical device (probe 600) for use in arthroscopic procedures comprising: an elongate outer body (shaft 601); an elongate inner body (support member 604) having a cannulated portion extending from a proximal end to a distal end (Fig. 8) and at least one projection (securing electrodes 606), the projection extending distally from the distal end of the cannulated portion (Figs. 6 and 9), the elongate inner body (604) disposed partially within the elongate outer body (601) (as best illustrated in Fig. 6); a first plate (active screen electrode 602) having a plurality of passages (slots 616, opening 618 in Fig. 7B) therethrough, the first plate (602) being positioned such that the projection (606) extends through a respective passage (616) of the plurality of passages of the first plate; and an insulator (insulating cap 612) disposed around the elongate inner body (604), the insulator (612) abutting the elongate outer body (601) at a first end (see Fig. 6) and abutting the first plate (602) at a second end opposite the first end (Fig. 6), wherein when electricity is supplied to the elongate inner body (via wire 613; as broadly claimed, wire 613 is a part of support member 604, see slots 
Although Bigley discloses “the mechanical method of joining may comprise complementary helical threads cut in channels 609 of support member 604 and respectively in legs 608 of securing electrodes 606, wherein legs 608 of securing electrodes 606 are operable to threadingly engage channels 609 of support member 604” and further additional embodiments “where tabs 610 are formed in a barb or arrowhead shape and are disposed in interference with support member 604” ([0067]) in order to provide a secure attachment, Bigley is silent regarding the projection is deformed to prevent pullout of the first plate from the elongate inner body. 
However, in the same field of endeavor, Sims teaches similar projections (flexible, snap-fit protrusions 212 in Fig. 7) formed on a jaw housing (211), such that the projections (flexible, snap-fit protrusions 212) align with apertures (113) of a jaw frame (112) to prevent ‘pullout’ of the jaw housing (211) from the frame (212). Sims teaches that the “jaw housing 211 and jaw frame 112 are approximated relative to one another until tabs 213 disposed on the free ends of flexible, snap-fit protrusions 212 of jaw housing 211 snap into engagement with notches 114 defined within the interior surfaces of apertures 113 of jaw frame 112. An audible and/or tactile "snap," or other feedback signal, may be provided to alert the user that jaw housing 211 has been securely engaged within jaw frame 112” ([0049], thereby meeting the limitations regarding the projection is deformed). It is well known in the art (as can be seen in Sims) to provide a variety of engagement features, including deformable snap-fit protrusions, in order to provide a more secure attachment between components of a device, thereby increasing security, durability and 
Regarding claim 21, Bigley in view of Sims teach all of the limitations of the electrosurgical device according to claim 18. Bigley (Figs. 6-10) further discloses wherein the at least one projection includes two projections (securing electrodes 606), wherein each projection (606) extends through a respective passage (slots 616) of the plurality of passages of the first plate (602).
Further, in view of the prior modification of Bigley in view of Sims, Sims teaches at least one of the two projections is deformed to prevent pullout of the first plate from the elongate inner body. See rejection of claim 18 above for obviousness rationale. 
Regarding claim 25, Bigley in view of Sims teach all of the limitations of the electrosurgical device according to claim 18. Bigley (Figs. 6-10) further discloses wherein the plurality of passages of the first plate include a first aperture, a second aperture and a third aperture (slits 616, opening 618 in Fig. 7B).
Regarding claim 26, Bigley in view of Sims teach all of the limitations of the electrosurgical device according to claim 18. Bigley (Figs. 6-10) further discloses wherein a projected area of the first aperture (opening 618) on the distal end of the inner body (604) is entirely within the inner body (see opening area 620, 622) such that fluid entering the plate (602) via the first aperture (618) enters the inner body (604) through a distal opening (620) of the inner body (604) (as best illustrated in Fig. 6). 
Claim 19, 20, 22-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bigley in view of Sims as applied to claim 18, 21, and 25-26 above, and further in view of Woloszko.
Regarding claim 19
However, in the same field of endeavor, Woloszko teaches a similar electrosurgical device (Figs. 1 and 3B) comprising a projection (conductor 324, amount 328 of portion 326 of conductor 324) that extends through a passage of a first plate (active electrode 202 in Fig. 3B) and is welded at weld (330) to the first plate (202). Woloszko teaches “[w]eld 330 functions to electrically couple and mechanically secure active electrode 202 onto spacer 200” ([0047]). It is well known in the art (as can be seen in Woloszko) to provide a weld in order to further electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Bigley in view of Sims to further include wherein the projection extending through a respective passage of the plurality of passages of the first plate is welded to the first plate to prevent pullout of the first plate from the elongate inner body as taught by Woloszko in order to further electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. 
Further, it should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 20, Bigley in view of Sims and Woloszko teach all of the limitations of the electrosurgical device according to claim 19, but are silent regarding wherein the projection extending through a respective passage of the plurality of passages of the first plate is heat staked to prevent pullout of the first plate from the elongate inner body.
The claimed phase “heat staked” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Bigley in view of Woloszko and Sims are silent as to the process used to form the claimed connection, it appears that modified product of Bigley in view of Woloszko and Sims would be the same or similar as that claimed. Further, it should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-
Regarding claim 22, Bigley in view of Sims teach all of the limitations of the electrosurgical device according to claim 18, but are silent regarding further including a second plate and a third plate, the second plate being disposed on the first plate and fixed to the at least one projection, the third plate being disposed on the first plate and fixed to the at least one projection.
However, in the same field of endeavor, Woloszko teaches a similar electrosurgical device (Figs. 1 and 3B) comprising a first plate (active electrode 202 in Fig. 3B) including a projection (conductor 324, amount 328 of portion 326 of conductor 324) that extends through a passage of the first plate (202; see Fig. 3B). Woloszko further teaches a ‘plate’ (weld 330) disposed on the first plate (202) is fixed to the projection (328, 326) such that the ‘plate’ (weld 330) “functions to electrically couple and mechanically secure active electrode 202 onto spacer 200” ([0047]). It is well known in the art (as can be seen in Woloszko) to provide additional plates, such that the additional plates are fixed to said projections (as claimed), in order to electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Bigley in view of Sims to further include a second plate and a third plate, the second plate being disposed on the first plate and fixed to the at least one projection, the third plate being disposed on the first plate and fixed to the at least one projection as taught by Woloszko in order to electrically couple and mechanically secure the first plate to the device, thereby increasing security, durability and safety. 
Regarding claim 23, Bigley in view of Sims and Woloszko teach all of the limitations of the electrosurgical device according to claim 22. In view of the prior modification of Bigley in view of Sims and Woloszko, Bigley in view of Sims and Woloszko would necessarily provide wherein the first plate is a first material and the second and third plates are a second material.
Bigley in view of Sims and Woloszko are silent regarding the second and third plates are a second material with a melting temperature and corrosion resistance lower than that of the first material.
However Bigley further discloses wherein the “[s]ecuring electrode 606 may be formed with a conductive material such as tungsten, and the shape and profile of securing electrode 606 may be manufactured via etching, laser cutting, or injection molding” ([0063]) and “screen electrode 602 will comprise a conductive material, such as tungsten, titanium, molybdenum, stainless steel, aluminum, gold, copper or the like” ([0064]). Woloszko also teaches “[t]he inventors of the present specification have found that it is beneficial to construct active electrode 202 of tungsten and conductor 324 of titanium or platinum in order to enhance the joining properties of weld 330 in this configuration” ([0047]). 
Therefore, it is well known in the art (as can be seen in both Bigley and Woloszko) to mix and match a variety of different conductive materials in order to enhance the attachment of the electrodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the materials of the second and third plates as taught by Bigley in view of Woloszko such that the second and third plates are a second material with a melting temperature and corrosion resistance lower than that of the first material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 24, Bigley in view of Sims and Woloszko teach all of the limitations of the electrosurgical device according to claim 23. Bigley further discloses wherein the first material is tungsten ([0064], “screen electrode 602 will comprise a conductive material, such as tungsten”). 
Bigley in view of Sims and Woloszko are silent regarding wherein the second material is stainless steel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second material as taught by Bigley in view of Woloszko such that the second material is stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See rejection of claim 4 above for obviousness rationale. 
Regarding claim 27, Bigley in view of Sims teach all of the limitations of the electrosurgical device according to claim 26, but are silent regarding wherein a projected area of the second aperture on 
However, in the same field of endeavor, Woloszko (Figs. 5-6) teaches a similar electrosurgical device comprising flow channels that “define apertures that abut the outer perimeter 218 of the active electrode. For example, FIG. 5 shows three such apertures 510A, 510B, and 510C, but one or more such apertures 510 may be used. The apertures 510 may be used to aspirate both gasses and liquids proximate to the outer perimeters 218 of the active electrode, and thus may also reduce the obscuration of the visual field” ([0057]). It is well known in the art (as can be seen in Woloszko) to provide a plurality of apertures such that during periods of time when the primary aperture (502) is fully or partially blocked, the slots may improve visibility of the visual field ([0056]), thereby increasing safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apertures as taught by Bigley in view of Sims such that a projected area of the second aperture on the distal end of the inner body is entirely outside the inner body such that fluid entering the plate via the second aperture enters the inner body through a side opening of the inner body as taught by Woloszko. Doing so aspirates both gasses and liquids proximate to the outer perimeters of the active electrode, and thus may also reduce the obscuration of the visual field ([0057]), thereby improving visibility ([0056]) and increasing safety and control.  
Regarding claim 28, Bigley in view of Sims and Woloszko teach all of the limitations of the electrosurgical device according to claim 26, but are silent regarding wherein a projected area of the third aperture on the distal end of the inner body is partially inside and partially outside the inner body such that fluid entering the plate via the third aperture partially enters the inner body through the side opening of the inner body and partially enters the inner body directly through the distal opening of the inner body.
However, in the same field of endeavor, Woloszko (Figs. 5-6) teaches a similar electrosurgical device comprising a plurality of slots (504) that extend through the active electrode (202) in order to aspirate bubbles near the active electrode ([0054]). Woloszko teaches “[e]ach of the slots 504 is positioned parallel to the outer perimeter 218 of the active electrode, but other arrangements of the slots 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794